Citation Nr: 9930261	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  95-01 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for a history of a 
comminuted fracture of the right radius with post-traumatic 
arthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for superficial 
radial nerve paresis with radial nerve palsy of the right 
wrist, currently evaluated as 50 percent disabling.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to June 
1962 and from September 1962 to September 1968.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  In December 1996, the Board remanded the case to the 
RO for additional development.  That development has been 
completed by the RO, and the case is once again before the 
Board for appellate review.

In April 1995, during the pendency of this appeal, the RO 
granted an increased evaluation from 20 to 50 percent for the 
veteran's superficial radial nerve paresis with radial nerve 
palsy of the right wrist, effective as of January 1994.  
Inasmuch as the grant of the 50 percent evaluation is not the 
maximum benefit under the rating schedule, the claim for an 
increased evaluation for this condition remains in 
controversy and is still a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDINGS OF FACT

1.  The veteran's history of a comminuted fracture of the 
right radius with post-traumatic arthritis is currently 
manifested by limitation in range of motion; however, the 
wrist is not ankylosed.

2.  The veteran's superficial radial nerve paresis with 
radial nerve palsy of the right wrist is manifested by 
limitation in range of motion of the fingers, decreased grip 
strength, and severe incomplete paralysis.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a history of a comminuted fracture of the right radius 
with post-traumatic arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.72a, Diagnostic Code 5215 (1999).

2.  The criteria for an evaluation in excess of 50 percent 
for superficial radial nerve paresis with radial nerve palsy 
of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Code 8514 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran fell and fractured his right wrist in June 1960 
while on active duty.  As a result, service connection was 
granted for residuals of comminuted fracture of the right 
radius with post-traumatic arthritis, currently evaluated as 
10 percent disabling.  Service connection was also awarded 
for superficial radial nerve paresis with radial nerve palsy 
of the right wrist, currently evaluated as 50 percent 
disabling.  The veteran now claims that each of these 
disabilities warrants higher evaluations.

As a preliminary matter, the Board finds that each of the 
veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a). The Board also is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist him in the development of 
facts pertinent to his claims.  Id.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
The pertinent Diagnostic Code sections will be discussed 
below, as appropriate.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  When the evidence is 
in relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

In addition to applicable schedular criteria, under 38 C.F.R. 
§ 4.40, § 4.45, and § 4.59, the VA is generally required to 
consider whether an increased evaluation could be assigned 
for musculoskeletal disabilities on the basis of functional 
loss due to pain and/or weakness, to the extent that any such 
symptoms are supported by adequate pathology.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).

I.  History of a Comminuted 
Fracture of the Right Radius with 
Post-Traumatic Arthritis

In July 1985, the RO granted service connection for residuals 
of a comminuted fracture of the right radius, which is 
currently evaluated as 10 percent disabling.  The veteran now 
maintains that this disability should be assigned separate 
evaluations for arthritis and limitation in range of motion.  
The Board disagrees, as the preponderance of the evidence is 
against the veteran's claim.

In denying the veteran's claim, the RO considered VA 
outpatient treatment reports dated from August 1993 to April 
1994 which included the veteran's complaints of pain in his 
right wrist.  No findings were contained in these reports, 
however.  The RO also considered a January 1994 physical 
therapy report from Saint Francis Hospital.  This report 
included range of motion testing for the right wrist which 
revealed 22 degrees of flexion, 40 degrees of extension, 16 
degrees of radial deviation, and 14 degrees of ulnar 
deviation.  Pain was noted with all movements.  

The veteran sought additional treatment by the VA from 
October 1994 to January 1995.  Of particular relevance, 
treatment reports dated in October and November 1994 included 
the veteran's complaints of increased pain and stiffness in 
his right wrist during the prior two years.  An October 1994 
report showed flexion of 30 degrees and dorsiflexion of 60 
degrees, both of which were described as painful.   X-rays 
taken at that time revealed an ununited fracture of the ulnar 
styloid, with no associated bone or joint pathology shown.  
The assessment was right wrist pain secondary to possible 
reflex dystrophy syndrome (RSD).  When seen in November 1994, 
some swelling was observed on the anterior aspect of the 
right wrist.  Range of motion testing disclosed 20 degrees of 
flexion and supination, 37 degrees of extension, and 30 
degrees of pronation.  The veteran reported pain, primarily 
on supination followed by flexion and extension.  The 
assessment was RSD of the right hand.

During a hearing at the RO in February 1995, the veteran 
testified that he had no use of his right arm due to his 
service-connected superficial radial nerve paresis with 
radial nerve palsy of the right wrist.  The veteran stated 
that he wore a brace on his right wrist and took various 
medications for pain.  He explained that his right wrist was 
productive of extreme limitation in range of motion, arguing 
that separate evaluations should be assigned under Diagnostic 
Code 5214 (ankylosis of the wrist) and Diagnostic Code 5215 
(limitation of motion of the wrist).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes, 5214, 5215 (1999).  He then alleged that, 
for all practical purposes, his right wrist was paralyzed. 

In connection with this claim, the veteran was provided an 
orthopedic examination by the VA in March 1995.  The veteran 
related to the examiner that the pain in his right wrist had 
increased tremendously and that range of motion was more 
limited.  He said that he was currently employed by Vets 
Inc., where he was the director of the veterans' service 
center.  He stated that he missed approximately one day of 
work each week because of pain in his wrist and other areas.  
He also said that he had been self-employed as a clown for 
the past twenty-two years which also was affected by pain in 
his right wrist.  He added that he had to change his vocation 
four times in the past fifteen years due to various physical 
limitations.  He claimed that his right wrist disability 
precluded him from typing or using a keyboard, from lifting 
or carrying objects (even a pencil or glass of water), and 
from performing simple household chores such as mowing the 
lawn, using hand tools, or other maintenance work.  He also 
indicated that he was unable to use his right hand while 
driving an automobile.  He claimed that he was unable to find 
other employment due to his limited physical abilities. 

On physical examination, it was noted that the veteran wore a 
brace on his right wrist.  Tenderness was present on 
palpation, particularly deep palpation.  There was mild 
swelling but no deformity.  Range of motion testing showed 
palmar flexion of 22 degrees, dorsiflexion of 26 degrees, 
radial deviation of 13 degrees, and ulnar deviation of 11 
degrees.  The veteran reported pain with all motion.  Based 
on these findings, the diagnoses were (1) status post 
fracture of the right wrist with residuals, (2) traumatic 
arthritis/degenerative arthritis of the right wrist secondary 
to number 1, and (3) limited strength and range of motion of 
the right wrist secondary to the above. 

The veteran provided additional testimony at a hearing before 
the undersigned member of the Board in November 1996.  Again, 
however, most of the veteran's testimony focused on his 
service-connected superficial radial nerve paresis with 
radial nerve palsy of the right wrist.  With respect to his 
post-traumatic arthritis, the veteran reiterated that he took 
medication for pain and wore a brace on his right wrist. 

VA outpatient treatment reports dated from 1996 to 1997 were 
submitted, several of which pertain to the veteran's right 
wrist disability.  These reports essentially reflect that the 
veteran was seen for complaints of pain in his knees, lower 
back, wrists, and shoulders.  Diagnoses included multiple 
chronic pain syndrome.  

In December 1996, the veteran was examined by A. Neil 
Johnson, M.D. at Michigan Medical Consultants for various 
disabilities.  Dr. Johnson documented the veteran's statement 
that he had pain and trouble rotating his right wrist.  Range 
of motion testing for the right wrist showed 30 degrees of 
dorsiflexion, 20 degrees of palmar flexion, 5 degrees of 
radial deviation, and 10 degrees of ulnar deviation.  

An April 1997 radiology report from Michigan Medical 
Consultants noted that there were no acute traumatic or 
intrinsic osseous abnormalities.  Minor narrowing of the C-CM 
joint of the left thumb was present, associated with mild 
marginal spurring.  The joint spaces were otherwise well 
maintained with no discernible spurring, eburnation, or 
erosive change along opposing surfaces.  Surrounding soft 
tissue was intact.  An incidental note concerned an un-united 
ossicle at the ulnar styloid on the right.

Pursuant to the Board's remand, the veteran was provided an 
additional VA orthopedic examination in July 1997.  A report 
from that examination noted the veteran's complaints of pain 
in his right wrist.  He explained that flare-ups of pain 
would occur once a week during the winter season and once a 
month during the summertime.  Such flare-ups would usually 
last approximately four to five days.  Pain reportedly 
increased with activities such as shoveling snow, mowing the 
lawn or hard physical labor.  It was noted that the veteran 
was on various medications, wore splints on both wrists, and 
used a transcutaneous electrical nerve stimulation (TENS) 
unit. 

Physical examination of the right hand and wrist showed no 
muscle atrophy or edema.  The examiner commented that the 
veteran's right wrist had less symptoms than the left because 
he wore splints on the right wrist most of the time.  The 
examiner observed a deformity of the right wrist secondary to 
the in-service fracture.  A protrusion was observed on the 
volar side of the distal radial area.  Range of motion was 
limited, with 45 degrees of dorsiflexion, 15 degrees of 
palmar flexion, and 15 degrees of radial and ulnar deviation.  
Tenderness was present at the fracture site, especially on 
the palmar side.  The examiner commented that range of motion 
of the fingers was "quite good," but with severe pain 
present.  The examiner indicated that X-rays did not show 
osteoporosis which would support a diagnosis of RSD.  He 
therefore did not find any objective evidence of RSD.

The veteran also submitted various lay statements from his 
wife, a friend and several former coworkers.  The veteran's 
wife submitted several letters dated in February 1997 and 
January 1998 in which she stated that the veteran's right 
wrist disability precluded him from working.  She indicated 
that there were times when the pain was so severe that the 
veteran required her assistance in performing simple tasks 
associated with dressing and personal hygiene.  In other 
letters dated in February 1997, several former coworkers 
indicated that the veteran was unable to lift objects due to 
pain and numbness in his right wrist.  In a letter dated in 
February 1997, Ralph Zimmer stated that he had known the 
veteran for the past ten years, during which time he had 
observed the veteran lose jobs, experience difficulty 
driving, endure considerable pain, and experience difficulty 
performing everyday household chores. 

The veteran's disability due to a history of a comminuted 
fracture of the right radius with post-traumatic arthritis is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5215, which refers to limitation of motion of the wrist.  
This diagnostic code provides a 10 percent evaluation where 
either wrist shows palmar flexion limited in line with the 
forearm or where dorsiflexion is less than 15 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5215.  This is the maximum 
evaluation allowed under this code provision; therefore, the 
Board must determine whether any other applicable diagnostic 
code warrants a higher evaluation for this disability.  

The only other code provision pertaining to the wrist is 
Diagnostic Code 5214, which refers to ankylosis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5214 (1999). Ankylosis is 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint."  Disney v. Brown, 9 Vet. App. 79, 81 (1996) (quoting 
from Stedman's Medical Dictionary 87 (25th ed. 1990).  In 
this case, the clinical evidence shows that the veteran's 
right wrist disability is productive of some limitation in 
range of motion.  However, none of the clinical evidence 
shows the veteran's right wrist to be ankylosed.  Thus, the 
Board finds that the veteran's disability due to a history of 
a comminuted fracture of the right radius with post-traumatic 
arthritis is most appropriately evaluated as 10 percent 
disabling under Diagnostic Code 5215.

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See 38 C.F.R. § 
4.40, § 4.45 and § 4.59; see also DeLuca, 8 Vet. App. at 204-
05.  Where, as in this case, a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a higher rating 
under 38 C.F.R. § 4.40, § 4.45, and § 4.59 is not warranted.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).  As such, 
since no applicable diagnostic code provides an evaluation in 
excess of 10 percent, consideration of 38 C.F.R. § 4.40, 
§ 4.45, and § 4.59 is not in order.  

The Board has also considered the veteran's argument that 
separate ratings should be assigned for arthritis and 
limitation in range of motion.  This argument is without 
merit.  Except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14, which states that evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided.  In Esteban v. Brown, 6 
Vet. App. 259 (1994), it was held that the described 
conditions in that case warranted 10 percent evaluations 
under three separate diagnostic codes, none of which provided 
that a veteran may not be rated separately for the described 
conditions.  Therefore, the conditions were to be rated 
separately under 38 C.F.R. § 4.25, unless they constituted 
the "same disability" or the "same manifestation" under 38 
C.F.R. § 4.14.  Esteban, 6 Vet. App. at 261. The critical 
element cited was "that none of the symptomatology for any 
one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Id. at 262.  In this case, however, the 
veteran's post-traumatic arthritis is the primary cause of 
his limited motion.  Accordingly, separate evaluations are 
not permitted for arthritis and limitation in range of 
motion.  See 38 C.F.R. § 4.14. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's comminuted fracture of the right radius with 
post-traumatic arthritis.  Given this conclusion, the 
doctrine of reasonable doubt need not be considered.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

II.  Superficial Radial Nerve 
Paresis with Radial Nerve Palsy 
of the Right Wrist

Following the grant of service connection for a history of a 
comminuted fracture of the right radius, the veteran 
developed neurological symptoms in his right hand and wrist.  
Consequently, a May 1988 rating decision granted service 
connection for superficial radial nerve paresis with radial 
nerve palsy of the right wrist, and assigned a separate 20 
percent evaluation for this neurological disability.  In 
April 1995, the RO increased this disability evaluation to 50 
percent. 

The Board notes that the evidence cited with respect to the 
issue of entitlement to an increased evaluation for the 
veteran's history of a comminuted fracture of the right 
radius is incorporated into this discussion pertaining to 
whether an increased evaluation is appropriate for the 
veteran's superficial radial nerve paresis with radial nerve 
palsy of the right wrist.

At his February 1995 hearing, the veteran stated that his 
disability due to superficial radial nerve paresis with 
radial nerve palsy of the right wrist had worsened to where 
he no longer was able to use his right arm.  He explained 
that he was unable to squeeze the trigger of his gun while 
hunting, and that he could no longer use his right hand while 
driving.  He related an incident in which he got into a motor 
vehicle accident because he lost the use of his right hand 
while making a left-hand turn.  He indicated that he was 
unable to use his right hand while shaking hands.  He said 
that a physician had recently told him that, as a practical 
matter, his right hand was paralyzed.  

In March 1995, the veteran was provided a peripheral nerves 
examination by the VA.  In that report, the examiner recorded 
the veteran's complaints that his right hand would 
"spasmate" several times a day which the veteran described 
as a course tremor.  The veteran also stated that his right 
hand would suddenly go dead, resulting in loss of grip 
strength and causing him to drop objects from his right hand.  
He related that his right hand would go dead and drop off the 
steering wheel while driving.  The veteran claimed that these 
episodes occurred weekly and lasted for several minutes.  In 
addition, the veteran described a burning pain in his right 
wrist which would shoot up his right forearm in the ulnar and 
dorsal area to the elbow.  This occurred several times a day 
and lasted from seconds to minutes.  This sensation was often 
caused by bumping any part of his forearm, fingers or hand, 
but would also occur without any precipitating factors. 

Physical examination revealed that the veteran had almost no 
grip strength in the right hand.  Slight vasomotor mottling 
of the right wrist and hand was present.  He was able to 
touch the tip of each finger to the tip of the thumb on the 
right.  During these movements, however, pain was present and 
he was unable to exert any pressure.  Each fingertip was able 
to reach the transverse palmer fold, albeit with pain 
reported.  The examiner provided diagnoses of (1) status post 
fracture of the right wrist with residuals, (2) right radial 
nerve palsy, (3) paralysis of the musculospiral nerve, (4) 
marked loss of strength and use of the right hand secondary 
to the above, and (5) and reflex sympathetic dystrophy - left 
wrist and hand secondary to the above. 

The December 1996 examination report from Dr. Johnson noted 
that the veteran had full use of his hands.  However, grip 
strength in the right hand was zero pounds.  Range of motion 
testing for the right wrist showed 30 degrees of 
dorsiflexion, 20 degrees of palmar flexion, 5 degrees of 
radial deviation, and 10 degrees of ulnar deviation.  The 
veteran also demonstrated full range of motion for all 
metacarpal phalangeal (MP) and proximal interphalangeal (PIP) 
joints in the right hand.  Range of motion for the distal 
interphalangeal (DIP) joints on the right showed 35 degrees 
of flexion and zero degrees of extension for each finger 
(normal motion listed as 70 degrees of flexion and zero 
degrees of extension).  No sensory deficits were reported 
except for paresthesia involving the wrists and hands.  Dr. 
Johnson concluded that there was significantly decreased grip 
strength, particularly in the right hand, with dexterity 
impairment for fine objects.  Pain was noted to be a major 
factor in this disability.  Dr. Johnson suspected that the 
veteran had reflex sympathetic dystrophy involving both 
hands.

At his hearing before the Board in November 1996, the veteran 
indicated that his right hand was productive of pain and 
deadening numbness.  He related that these symptoms had 
caused problems while working at a construction job because 
he had lost mobility while using hand tools.  He indicated 
that he had reflex sympathetic dystrophy syndrome (RSDS) 
which was manifested by spasms, rashes, sweating, 
excruciating pain, and breaking fingernails.  He described 
days when he was unable to get out of bed because his hands 
would be totally paralyzed and just "hang there."  He 
disclosed that he was unable to dress himself during these 
episodes.  He explained that he was unable to work and had 
lost several jobs as a result of these symptoms.  He stated, 
for example, that he had lost his job as a driver with 
Sandberg Brothers, the Veterans Service Center, and a local 
church.  He said that he had been denied employment as a car 
salesman after being told that he was unreliable.  He also 
said that he had been denied employment at Hardy's because of 
decreased grip strength and hearing loss.  He stated that he 
had to hire someone to take care of his lawn, and that he was 
able to prepare some meals at home.  He claimed that he had 
been denied vocational rehabilitation because he was 
unemployable.  

At a VA examination in July 1997, the veteran stated that he 
found himself severely limited in his ability to maintain 
work because of his inability to exert force with his hands.  
He indicated that he had lost the ability to manipulate 
objects with both hands, causing him to drop objects.  He 
said that he limited his driving to a 50 mile radius because 
of these symptoms, and that he did not drive at all in the 
wintertime.  He described the pain as "electric" and 
"sharp."  He said that he was forced to give up hobbies he 
enjoyed such as fishing and hunting, as well as most 
household activities which required strength.  

On physical examination, the examiner observed the veteran to 
have occasional body-jerk movements related to sharp pains 
coming from his right wrist.  Strength was 5/5 in both upper 
extremities at the shoulders, but was noted to be slightly 
decreased.  Weakness was present on extension of both wrists.  
The position of the second digit and thumb suggested some 
mild weakness, with the right hand worse than the left.  
Interossei appeared to be within normal limits.  Both wrists 
showed some deviation while in the ulnar and radial 
positions, causing discomfort when opposed.  Decreased 
sensation was present on the medial palmar eminence 
bilaterally, with the right more than the left.  Decreased 
sensation also was present on the tips of each finger at the 
dorsal aspect of the right hand.  The examiner diagnosed the 
veteran with (1) status post fracture of the right hand, and 
(2) reflex sympathetic dystrophy syndrome involving both 
upper extremities, right more than the left.  The examiner 
commented that the impact of these conditions on the 
veteran's employability was significant in that the veteran 
could not apply force with his hands to any specific task.  
According to the examiner, this significantly reduced the 
veteran's employability chances. 

The veteran's superficial radial nerve paresis with radial 
nerve palsy of the right wrist is currently evaluated as 50 
percent disabling under Diagnostic Code 8514, which 
contemplates severe incomplete paralysis of the musculospiral 
(radial) nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8514.  The next higher evaluation, 70 percent, is assigned 
where there is complete paralysis of the radial nerve on the 
major side with manifestations such as drop of the hand and 
fingers; or with the wrist and fingers perpetually flexed; or 
with the thumb adducted falling within the line of the outer 
border of the index finger; or the inability to extend the 
hand at the wrist, extend the proximal phalanges of the 
fingers, extend the thumb, or make lateral movement in the 
wrist; or with supination of the hand or extension or flexion 
of the elbow weakened; or loss of synergic motion of the 
extensors seriously impairing hand grip.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8514. 

In applying the law to the existing facts, the record does 
not demonstrate that the requisite objective manifestations 
for an evaluation in excess of 50 percent for the veteran's 
superficial radial nerve paresis with radial nerve palsy of 
the right wrist have been met.  The Board considered the 
veteran's testimony in which he alleged that a physician had 
related that his right hand, as a practical matter, was 
paralyzed.  The clinical evidence of record, however, does 
not demonstrate complete paralysis of the radial nerve as 
defined under Diagnostic Code 8514.  The March 1995 VA 
examination report included the examiner's statement that the 
veteran had almost no grip strength in his right hand.  
Nevertheless, the veteran was able to touch the tip of each 
finger to the tip of the thumb, and reach each finger to the 
transverse palmer fold.  This evidence does not suggest that 
there is drop of the hand and fingers; perpetual flexion of 
the fingers; adduction of the thumb falling within the line 
of the outer border of the index finger; an inability to 
extend the proximal phalanges of the fingers or an inability 
to extend the thumb; or loss of synergic motion of the 
extensors which seriously impairs hand grip.  

Moreover, examination reports showed extension of the right 
wrist from 26 to 45 degrees at different times during this 
appeal.  The July 1997 VA examination report also noted only 
mild weakness of the right hand based on the position of the 
second digit and thumb.  The Board observes that these 
findings do not indicate that the veteran's right wrist is 
perpetually flexed, that he is unable to extend the right 
hand at the wrist, or that he is unable to make lateral 
movements with the right wrist, as required for a 70 percent 
evaluation under Diagnostic Code 8514.  In short, the 
clinical evidence demonstrates that the veteran's disability 
due to superficial radial nerve paresis with radial nerve 
palsy of the right wrist is most consistent with a 50 percent 
evaluation under Diagnostic Code 8514. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 50 percent for his service-connected superficial 
radial nerve paresis with radial nerve palsy of the right 
wrist.  Therefore, the Board need not consider the doctrine 
of reasonable doubt.  Gilbert, 1 Vet. App. at 55-56.



III.  Consideration of Extra-Schedular Evaluations

The Board finds, as did the RO, that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating standards."  See 38 C.F.R. § 3.321(b)(1).  
There is no objective evidence indicating that either 
service-connected disability at issue has independently 
caused marked interference with the veteran's earning 
capacity or employment status, i.e., beyond that contemplated 
by the assigned ratings.  His disabilities also have not 
necessitated frequent periods of hospitalization.  

As discussed, the July 1997 VA examination report included a 
medical opinion that the impact of the veteran's right and 
left wrist conditions on his employability was significant in 
that the veteran could not apply force with his hands to any 
specific task.  However, the veteran's left wrist disability 
is not an issue currently before the Board.  Further, the 
veteran failed to submit evidence from former employers 
confirming his claim that he was unable to work because of 
his right wrist disabilities.  The record also reflects that 
the veteran's current unemployment is largely attributed to 
his service-connected bilateral hearing loss.  In addition, a 
Social Security Administration decision rendered in October 
1996 noted that the veteran was considered disabled due to a 
primary diagnosis of degenerative joint disease and a 
secondary diagnosis of adjustment disorder.  Under these 
circumstances, the Board determines that further development 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell, 9 Vet. App. at 
239; Shipwash v. Brown, 8 Vet. App. at 227.









ORDER

An evaluation in excess of 10 percent for a history of a 
comminuted fracture of the right radius with post-traumatic 
arthritis is denied.

An evaluation in excess of 50 percent for superficial radial 
nerve paresis with radial nerve palsy of the right wrist is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

